Citation Nr: 1740871	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13--09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a left ankle disability, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for a right ankle disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1989 to November 1993.

The Veteran's claims arrive before the Board of Veterans' Appeals (Board) following a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2012 rating decision resulted in a 10 percent disability rating for each of the Veteran's ankles.

In November 2014 and January 2015, the Waco RO issued supplemental statements of the case, which continued the 10 percent ratings for both of the Veteran's ankles.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located in the VBMS and Legacy Content Management (LCM) Databases.  

During her November 2016 testimony, the Veteran indicated that she had not undergone a VA examination since November 2011.  Moreover, during testimony, the Veteran averred that her symptoms had worsened after the November 2011 VA examination.  Through a November 2016 Statement of Accredited Representative, the Veteran repeated her contention that symptoms have worsened after the November 2011 VA examination.   

The Board concludes that an updated VA examination is necessary; therefore, the Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's November 2016 hearing testimony suggests an increase in the severity of her service-connected left and right ankle disabilities after the November 2011 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board, therefore, concludes that the Veteran must be scheduled for a new examination for her left and right ankles.  

A new examination is further warranted by the decision handed down by the United States Court of Appeals for Veterans Claims (Court) after the November 2011 VA examination.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the Veteran's November 2011 VA examination was not Correia-compliant.   

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected left and right ankle disabilities. On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 and Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all records of the Veteran's VA treatment since August 16, 2011.

2. Afterward, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected left and right ankle disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right ankle disabilities under the applicable rating criteria. 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles.  In so doing, the examiner should test the Veteran's range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report and clearly explain why such testing could not be performed.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

In addition, the examiner should discuss any impact that the service-connected left and right ankle disabilities have on the Veteran's activities of daily living and ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the claims file must be made available to the examiner for review.

7. The AOJ must ensure that the examination report is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

8. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



